— Respondent was admitted to the Bar by this court on March 16, 1961. He was suspended from practice on June 14,1984 for his failure to appear, pursuant to order, for examination regarding an inquiry under investigation by petitioner. In this proceeding to discipline him for professional misconduct which occurred at a time when he maintained an office for the practice of law in Candor, Tioga *858County, petitioner moves to confirm in part and to disaffirm in part the report of the referee to whom the issues were referred. The motion is unopposed. H The referee found respondent guilty of indorsing the signature of his client’s wife to two income tax refund checks without her knowledge or authorization in violation of DR 1-102 (A) (4) and (5) of the Code of Professional Responsibility (charge I); of commingling and temporarily converting to his own use the proceeds of such checks up to the amount of $1,009 in violation of DR 1-102 (A) (4) and (5) (charge II); and of failing to cooperate with petitioner in its investigation of two inquiries involving his professional conduct in violation of DR 1-102 (A) (5) (charge III). The referee refused to find that respondent’s misconduct also constituted a violation of DR 1-102 (A) (6). Petitioner seeks disaffirmance as to this finding. However, we are in full agreement with the findings of the referee. Therefore, we confirm his report in its entirety. 11 In determining an appropriate sanction for respondent’s misconduct, we note in partial mitigation the observations of the referee that neither respondent’s client nor his client’s wife suffered any financial loss since full restitution was made, and that the misconduct occurred at a time when respondent was experiencing personal and family problems and was also suffering from a number of serious medical ills that required his hospitalization for extended periods of time. Nevertheless, respondent is guilty of serious professional misconduct and we have determined, under all the circumstances, that he should be suspended from the practice of law for a period of one year. 1 Respondent suspended for a period of one year, effective immediately. Order entered. Main, J. P., Weiss, Mikoll, Levine and Harvey, JJ., concur.